FILED
                                                                                 JUN 1 2020
                           NOT FOR PUBLICATION
                                                                           SUSAN M. SPRAUL, CLERK
                                                                              U.S. BKCY. APP. PANEL
                                                                              OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No. NV-19-1174-LBG

BRANDON SATTLER,                                     Bk. No. 2:18-bk-16466-ABL

                    Debtor.

BRANDON SATTLER,

                    Appellant,

v.                                                   MEMORANDUM*

JAMES RUSSELL; GRANT WHITCHER;
JULIE RUSSELL; JOSEPH CASSIDY;
MARY CASSIDY; SHELLEY D. KROHN,
Chapter 7 Trustee,

                    Appellees.

                     Argued and Submitted on May 21, 2020

                                 Filed – June 1, 2020




         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
               Appeal from the United States Bankruptcy Court
                         for the District of Nevada

      Honorable August B. Landis, Chief Bankruptcy Judge, Presiding

Appearances:        Louis J. Esbin, Esq., argued for Appellant; Talitha B. Gray
                    Kozlowski of Garman Turner Gordon LLP argued for
                    Appellees James Russell, Julie Russell and Grant
                    Whitcher; Jeanette McPherson of Schwartzer &
                    McPherson Law Firm argued for Appellee Shelley D.
                    Krohn; Ryan Jefferson Works of McDonald Carano LLP
                    appeared for Appellees Joseph Cassidy and Mary
                    Cassidy.



Before: LAFFERTY, BRAND, and GAN, Bankruptcy Judges.



                                INTRODUCTION

      Brandon Sattler appeals the bankruptcy court’s order denying his

motion to vacate orders entered in his involuntary chapter 71 case: a

preservation order, an order denying his motion to dismiss and granting

the petitioning creditors’ unopposed countermotion for summary

judgment, and the order for relief. The motion to vacate was filed after the

expiration of the appeal periods for the subject orders, so the only authority


      1
      Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, “Rule” references are to the Federal Rules of
Bankruptcy Procedure, and “Civil Rule” references are to the Federal Rules of Civil
Procedure.

                                           2
permitting relief was Civil Rule 60(b), applicable in bankruptcy via Rule

9024. On appeal, Mr. Sattler argues that extraordinary circumstances

warranted relief under that rule because the bankruptcy court did not

properly apply the standards under § 303 for entering an order for relief in

an involuntary case. In essence, Mr. Sattler’s arguments constitute an

untimely challenge to the underlying orders, and he has not shown that the

bankruptcy court abused its discretion in denying the motion. We therefore

AFFIRM.

                           FACTUAL BACKGROUND2

Pre-Petition Events

      During 2016, 2017, and 2018, petitioning creditors James Russell, Julie

Russell, and Grant Whitcher (“Petitioning Creditors”) made several loans

to Sattcom Video, LLC (“Sattcom”), a Nevada limited liability company

managed by Mr. Sattler. In August of 2018, the parties entered into

amended loan agreements, and Mr. Sattler, as manager of Sattcom,

executed amended promissory notes reflecting three separate loans in the

amounts of $4.6 million, $1.37 million, and $4.48 million, respectively.

According to the respective amended loan agreements and associated

promissory notes, Mr. Russell, Mr. Whitcher, and Ms. Russell each held


      2
        Where a relevant excerpt was not supplied by the parties, we have exercised our
discretion to review the bankruptcy court’s docket and papers filed in the underlying
bankruptcy case. See Woods & Erickson, LLP v. Leonard (In re AVI, Inc.), 389 B.R. 721, 725
n.2 (9th Cir. BAP 2008).

                                            3
undivided interests in the $4.6 million loan, Mr. Russell held a 100 percent

interest in the $1.37 million loan, and Mr. Russell and Mr. Whitcher each

held undivided interests in the $4.48 million loan. Each of the loans was

secured by an interest in Sattcom’s assets.

      Mr. Sattler executed unconditional personal guarantees for the full

amounts of each promissory note, all of which provided that Mr. Sattler

agreed to pay all amounts due under the promissory notes upon written

demand. The guarantees also provided that the lenders were not required

to seek payment from any other source before demanding payment from

Mr. Sattler.

      Sattcom failed to make the required installment payments that came

due on October 1, 2018. On October 23, 2018, Petitioning Creditors sent to

Andrew Platt, counsel for Sattcom and Mr. Sattler, a written demand to

pay all amounts due under the loans. Two days later, Mr. Platt responded

by letter, acknowledging the default and the lender’s rights under the loan

documents. In that letter, Mr. Platt stated that Sattcom was unable to repay

the outstanding balance or even a meaningful portion of it, and requested

forbearance.

Post-Petition Events

      On October 29, 2018, Petitioning Creditors filed an involuntary




                                      4
chapter 7 petition against Mr. Sattler.3 The petition indicated that the

outstanding amounts of principal due under the loan documents were

$7,570,000 to Mr. Russell, $2,780,000 to Mr. Whitcher, and $100,000 to Ms.

Russell. The petition also alleged that, although the obligations were

secured by Sattcom’s assets, statements and documentation produced by

the alleged debtors indicated that the value of those assets was

substantially less than the amounts due, and that the claims of the

Petitioning Creditors were unsecured in an amount not less than $15,775.

      In December 2018, Appellees Joseph and Mary Cassidy joined the

involuntary petition, asserting that Mr. Sattler was personally obligated to

each of them in the approximate principal amounts of $3 million and

$500,000, respectively, pursuant to three promissory notes that matured in

the fall of 2014. They also alleged that, although the loans were secured by

Mr. Sattler’s personal property, the loans were undersecured by at least

$15,775 and, in any event, they were waiving their respective security

interests in the amount of $8,000 each.

      On November 4, 2018, Petitioning Creditors filed a motion for a

preservation order under § 303(f), requesting entry of an order prohibiting

Mr. Sattler from transferring assets or using assets for anything other than

the payment of ordinary living and/or business expenses. Petitioning


      3
       Petitioning Creditors also filed an involuntary petition against Sattcom (Case
No. 18-16467).

                                           5
Creditors submitted evidence that Mr. Sattler, both pre- and post-petition,

used loan proceeds not to fund and expand Sattcom’s business but for his

personal purposes, including gambling and purchasing luxury items as

well as transferring funds and other assets to self-settled asset protection

trusts and other entities he controlled. Mr. Sattler, through counsel, filed a

limited opposition. He noted that Sattcom had ceased operating, so he did

not oppose an order restricting his ability to access or liquidate Sattcom’s

assets. But he argued that the relief requested was overbroad because it

applied to all of his trusts, and the freezing of trust assets would render

him unable to maintain a basic standard of living. After a hearing, the court

entered an order granting the motion (“Preservation Order”). The

Preservation Order prohibited Mr. Sattler from disposing of any assets and

required the filing and serving of a 13-week cash flow budget within seven

days; it further prohibited Mr. Sattler from transferring any assets of his

trusts without further court order. Mr. Sattler’s proposed budget was

agreed to by the Petitioning Creditors, and the bankruptcy court entered a

stipulated order approving it on December 3, 2018.

      That same day, Mr. Sattler filed a motion to dismiss the involuntary

petition, accompanied by his declaration, arguing that the obligations to

the Petitioning Creditors were disputed as to liability and amount and that

Mr. Russell was the only eligible petitioning creditor such that the

numerosity requirement for filing an involuntary petition was not met.


                                       6
      Petitioning Creditors filed an opposition to the motion to dismiss and

a countermotion for summary judgment (the “Countermotion”), arguing

that there were no disputed issues of material fact and that the evidence

supported all of the requirements for the filing of an involuntary petition.

The Countermotion was accompanied by a separate statement of

undisputed facts and the declarations of James Russell, Grant Whitcher,

and Julie Russell. The matters were set for hearing on March 1, 2019.

      On January 3, 2019, Petitioning Creditors filed an emergency motion

for contempt against Mr. Sattler, which also requested that an interim

trustee be appointed. Petitioning Creditors alleged that Mr. Sattler had

violated the Preservation Order by selling property of the estate, i.e., real

property in Lake Tahoe, California.

      That same day, Mr. Sattler’s attorney, Marjorie A. Guymon of

Goldsmith & Guymon, P.C. (“G&G”), filed a motion to authorize the firm

to withdraw as counsel for Mr. Sattler, to be heard on shortened time. The

basis for the motion was Mr. Sattler’s willful concealment of the sale of the

Lake Tahoe property. The motion stated that Ms. Guymon had advised Mr.

Sattler on January 2, 2019 that her firm intended to withdraw as counsel

due to his breach of the fee agreement he had signed, i.e., failure to disclose

material facts to counsel. Although there is no certificate of service on the

docket showing service of the motion on Mr. Sattler, the evidence in the

record indicates that G&G emailed him a copy of the order shortening time


                                       7
on the motion to withdraw on January 8, 2019.

     Mr. Sattler did not oppose the motion for contempt or the withdrawal

motion. Ms. Guymon, on Mr. Sattler’s behalf, filed a limited response to the

motion for contempt stating that Mr. Sattler agreed that the proceeds from

the sale of the Lake Tahoe property should be turned over to the trust

account of counsel for Petitioning Creditors and transferred to an interim

trustee once appointed.

     The bankruptcy court heard both motions on January 9, 2019.

Mr. Sattler did not appear. John Schneringer of G&G appeared on his

behalf. At that hearing, the bankruptcy court asked Mr. Schneringer

whether Mr. Sattler was aware of the fact that counsel was seeking to

withdraw; Mr. Schneringer answered in the affirmative. The court noted

that although there were dispositive motions set for hearing on March 1,

2019, there was sufficient time for Mr. Sattler to obtain replacement

counsel. The bankruptcy court granted the motion to withdraw and the

motion for contempt. On January 16, 2019, Appellee Shelley D. Krohn

(“Trustee”) was appointed as interim trustee.

     The hearing on Mr. Sattler’s motion to dismiss and the

Countermotion took place as scheduled on March 1, 2019. Mr. Sattler

appeared pro se, and the bankruptcy court permitted him to present

argument. He made no substantive arguments but stated that he could not

afford replacement counsel and that Trustee had refused to permit him


                                      8
access to the proceeds from the Lake Tahoe property. The bankruptcy court

referred Mr. Sattler to the Legal Aid Center of Southern Nevada. With that,

the court delivered its ruling, finding that, as a matter of law, there were no

disputed issues of material fact regarding the requirements for entry of an

order for relief and that Petitioning Creditors were entitled to judgment as

a matter of law. On March 5, 2019, the court entered written findings and

conclusions, an order denying the motion to dismiss and granting the

Countermotion, and an order for relief.

      On April 12, 2019 (after the expiration of the appeal period for the

March 5 orders), Mr. Sattler, through newly hired counsel, filed a motion to

vacate (1) the order for relief; (2) the order denying his motion to dismiss

and granting the Countermotion; and (3) the Preservation Order. Mr.

Sattler cited Civil Rule 59(e) (applicable via Rule 9023), Civil Rule 60(b),

and the court’s inherent power to reconsider its own orders. He argued:

(1) the order approving G&G’s motion to withdraw was entered without

due process because there was no certificate of service showing Mr. Sattler

was served with it; (2) the Preservation Order improperly precluded Mr.

Sattler from using post-petition earnings to obtain replacement counsel;

and (3) the Petitioning Creditors failed to meet their burden of

demonstrating the existence of three unsecured creditors with claims not in

dispute as to liability or amount. The motion was accompanied by a

declaration from Mr. Sattler describing payments made to Petitioning


                                       9
Creditors for which he alleged he had not been credited.

      The Petitioning Creditors and Trustee each filed oppositions, and the

Cassidys joined in the Petitioning Creditors’ opposition. The bankruptcy

court heard argument and took the matter under advisement. On July 2,

2019, the court issued a thorough and detailed oral ruling. The court

indicated that it had considered virtually every pleading and declaration

submitted by the parties since the inception of the involuntary case as well

as the arguments presented at the hearing.

      The court found that Civil Rule 59(e) was inapplicable because the

motion was filed more than fourteen days after entry of the orders at issue.

It also held that Mr. Sattler had not satisfied any of the predicates for relief

under that rule. Next, the court noted that Civil Rule 60(b) is not a proper

vehicle for asserting legal error, and in any event, Mr. Sattler had not

established grounds for relief under any subsection of that rule. The court

found no mistake, surprise, or excusable neglect reflected in the record

before it, no newly discovered evidence that could not have been presented

previously, no allegation of fraud, and no bases for finding the relevant

orders void or discharged. With respect to Civil Rule 60(b)(6), any other

reason justifying relief, the court found that Mr. Sattler had not established

extraordinary circumstances justifying relief under that subsection:

      The simple fact is the debtor would like to revisit the Court’s
      rulings with respect to each of the orders that I’ve referenced
      previously. The preservation order which was entered into by

                                       10
      agreement between the parties, the order granting Goldsmith &
      Guymon’s motion for leave to withdraw as counsel that the
      debtor complains of not having been served with, but then two
      days later indicated after the order granting the motion to
      withdraw was entered that he was representing himself, with
      respect to the order denying the dismissal motion and granting
      the . . . countermotion for summary judgment. The debtor
      didn’t file any opposition to that motion, and again, the Court
      finds the properly supported summary judgment motion is a
      legitimate basis upon which to grant relief. I see no equitable
      reason to hold otherwise.

Hr’g Tr. (Jul. 2, 2019) at 50:8-21.

      On that basis, the court denied the motion. Mr. Sattler timely

appealed.

                                JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(1) and (b)(2)(A). We have jurisdiction under 28 U.S.C. § 158.

                                      ISSUE

      Whether the bankruptcy court abused its discretion in denying

Debtor’s motion to vacate.

                           STANDARD OF REVIEW

      We review for abuse of discretion a bankruptcy court’s denial of a

motion for relief under Civil Rule 60(b). See Ahanchian v. Xenon Pictures,

Inc., 624 F.3d 1253, 1258 (9th Cir. 2010); Tennant v. Rojas (In re Tennant), 318
B.R. 860, 866 (9th Cir. BAP 2004). A bankruptcy court abuses its discretion


                                       11
if it applies the wrong legal standard, misapplies the correct legal standard,

or if its factual findings are illogical, implausible, or without support in

inferences that may be drawn from the facts in the record. TrafficSchool.com,

Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011) (citing United States v.

Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc) ).

                                    DISCUSSION

A.    Scope of Appeal

      In his motion to vacate, Mr. Sattler invoked Civil Rules 59(e) and

60(b) and the court’s inherent power to reconsider its own orders.4 But

relief under Civil Rule 59(e) is not available where, as here, the motion is

filed after the expiration of the appeal period. See Alexander v. Bleau (In re

Negrete), 183 B.R. 195, 197 (9th Cir. BAP 1995), aff’d, 103 F.3d 139 (9th Cir.

1996). And an appeal from a denial of a Civil Rule 60(b) motion filed

outside the appeal period for the original order “brings up only the denial

of the motion for review, not the merits of the underlying judgment.” Id.

(citation omitted). On appeal, Mr. Sattler challenges the court’s ruling only

with respect to subsections (1) and (6) of Civil Rule 60(b). Accordingly, our


      4
        We note that the court’s inherent power to reconsider its orders has been
merged into the Federal Rules of Bankruptcy Procedure and the Federal Rules of Civil
Procedure. Missoula Fed. Credit Union v. Reinertson (In re Reinertson), 241 B.R. 451, 456
(9th Cir. BAP 1999). “Accordingly, final orders may be set aside only under FRCP 60(b)
applicable via Rule 9024; the bankruptcy court may not use its inherent power to
circumvent the limitations of those rules.” Id. (citing Mulvania v. United States (In re
Mulvania), 214 B.R. 1, 8–9 (9th Cir. BAP 1997)).

                                           12
review is limited to that aspect of the bankruptcy court’s ruling.

B.    Standards for relief under Civil Rule 60(b)

      Civil Rule 60(b) permits a bankruptcy court to grant relief from a

final judgment, order, or proceeding on six separate grounds, including, in

pertinent part, “(1) mistake, inadvertence, surprise, or excusable neglect”

and “(6) any other reason that justifies relief.” A Civil Rule 60(b) motion

must be made “within a reasonable time.” Fed. R. Civ. P. 60(c).

      As discussed below, Civil Rule 60(b)(1) may be invoked to correct

certain court errors. See, e.g., Fid. Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d
1021, 1024 (9th Cir. 2004). Civil Rule 60(b)(6) “applies only when the reason

for granting relief is not covered by any of the other reasons set forth in

[Civil] Rule 60.” Delay v. Gordon, 475 F.3d 1039, 1044 (9th Cir. 2007) (citing

Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1168 n.8 (9th Cir. 2002), as

amended on denial of reh’g and reh’g en banc (Apr. 24, 2002)). Civil Rule

60(b)(6) is to be liberally applied to accomplish justice. Zurich Am. Ins. Co. v.

Int’l Fibercom, Inc. (In re Int’l Fibercom, Inc.), 503 F.3d 933, 941 (9th Cir. 2007).

At the same time, the rule

      should be used sparingly as an equitable remedy to prevent
      manifest injustice and only where extraordinary circumstances
      prevented a party from taking timely action to prevent or
      correct an erroneous judgment. Accordingly, a party who
      moves for such relief must demonstrate both injury and
      circumstances beyond his control that prevented him from
      proceeding with . . . the action in a proper fashion.


                                         13
Id. (citations and internal quotations omitted).

      At first glance, cases in the Ninth Circuit seem to be divided as to

whether Civil Rule 60(b) may be invoked to correct a court’s legal error.

The bankruptcy court held that legal error does not warrant the application

of Civil Rule 60(b), citing Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d 1291, 1293

(9th Cir. 1982). But the Ninth Circuit has also held that certain errors of law

are cognizable under Civil Rule 60(b)(1) or (6). In re Int’l Fibercom, Inc., 503
F.3d at 941 (citing Liberty Mut. Ins. Co. v. E.E.O.C., 691 F.2d 438, 441 (9th Cir.

1982) (Civil Rule 60(b)(6)); Durga Ma, 387 F.3d at 1024 (Civil Rule 60(b)(1))

(“The district court has discretion to correct a judgment for mistake or

inadvertence, either on the part of counsel or the court itself.”); Kingsvision

Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999),

(grounds for relief under Civil Rule 60(b)(1) can include mistake or

inadvertence by the judge). See also Gila River Ranch, Inc. v. United States,

368 F.2d 354, 357 (9th Cir. 1966) (“[U]nder Rule 60(b)(1) the trial judge can,

within a reasonable time not exceeding the time for appeal, hold a

rehearing and change his decision[.]” (citations omitted)).

      A closer examination of these latter cases, however, shows that they

do not necessarily conflict with Plotkin and that the nature of the particular

legal error may determine whether Civil Rule 60(b) is available for relief

from a final judgment. In most of the cited cases, the mistake or

inadvertence involved the amount of a judgment rather than the merits,


                                        14
i.e., a correction to an interest rate (Durga Ma) or a cost award (Liberty

Mutual), or an adjustment to the principal amount of a judgment

(Kingsvision, Gila River Ranch). Although in Fibercom the error involved the

substance of the order, that case involved the “extraordinary circumstance”

where the trial court inadvertently approved the assumption of a non-

executory contract in violation of the Bankruptcy Code, and there were

procedural violations that affected the outcome. In contrast, Plotkin is more

analogous to the circumstances here: there, the Circuit held that the

appellant could not invoke Civil Rule 60(b) to challenge the district court’s

grant of summary judgment where the appellant had made a conscious

decision not to appeal the order. The court also rejected the appellant’s

argument that relief was warranted because the district court had

committed legal error in granting summary judgment, holding that “[l]egal

error does not by itself warrant the application of Rule 60(b). The correction

of legal errors committed by the district courts is the function of the Court

of Appeals, and can usually be remedied on appeal.” Plotkin, 688 F.2d at

1293 (citation omitted).5

       5
         Trustee argues on appeal that a Civil Rule 60(b)(1) motion based on legal error is
untimely if it is filed outside of the appeal period. Ninth Circuit case law seems to
conflict on this point. See Gila River Ranch, 368 F.2d at 357; but see Kingsvision Pay-Per-
View Ltd., 168 F.3d at 350 (rejecting argument that motion to amend judgment filed
outside the appeal period was untimely because Civil Rule 60(b)(1) “expressly provides
for relief from a judgment on motion within a year after entry, based on mistake or
inadvertence.”). But, as discussed, the seemingly conflicting rules turn on the nature of
                                                                                 (continued...)

                                              15
       Here, although there is no evidence Mr. Sattler made a conscious

decision not to appeal, he is challenging the order denying his motion to

vacate with arguments that would have been appropriate in an appeal of

that order, i.e., he contends that the bankruptcy court made errors in

applying the standards on summary judgment and under § 303. Despite

the language in some Ninth Circuit cases that mistakes of law may be

remedied under Civil Rule 60(b), arguments that merely express

disagreement or assert legal error without establishing any unusual

circumstances that prevented a timely appeal are not sufficient to warrant

relief. See Plotkin, 688 F.2d at 1293 (“In order to bring himself within the

limited area of Rule 60(b), a petitioner is required to establish the existence

of extraordinary circumstances which prevented or rendered him unable to

prosecute an appeal.”).

       In his motion to vacate, Mr. Sattler attempted to satisfy that standard

by arguing that he was deprived of due process in connection with the

withdrawal of his attorney, which left him without representation to

prosecute his motion to dismiss and defend the Countermotion. But on

appeal, he seems to have abandoned that argument, perhaps realizing that

the unrefuted evidence in the record showed that he was aware of

counsel’s withdrawal and of the upcoming court deadlines and hearing


       5
        (...continued)
the relief sought.

                                       16
dates.

C.   Mr. Sattler has not shown that the bankruptcy court abused its
     discretion in denying his motion to vacate.

     In this appeal, Mr. Sattler argues: (1) the bankruptcy court did not

properly apply the standard for granting summary judgment because there

were triable issues of fact regarding whether the numerosity requirement

was met and whether Petitioning Creditors’ claims were subject to bona

fide dispute; (2) the bankruptcy court did not properly apply the standard

for granting the motion under Civil Rule 60(b) because there were

extraordinary circumstances, i.e., Petitioning Creditors did not meet their

burden of demonstrating that they met the requirements of § 303(b); 6 (3)



     6
         Section 303 provides, in relevant part:

     (b) An involuntary case against a person is commenced by the filing with
     the bankruptcy court of a petition under chapter 7 or 11 of this title--

     (1) by three or more entities, each of which is either a holder of a claim
     against such person that is not contingent as to liability or the subject of a
     bona fide dispute as to liability or amount, or an indenture trustee
     representing such a holder, if such noncontingent, undisputed claims
     aggregate at least [$15,775] more than the value of any lien on property of
     the debtor securing such claims held by the holders of such claims;
     ....

     (c) After the filing of a petition under this section but before the case is
     dismissed or relief is ordered, a creditor holding an unsecured claim that
     is not contingent, other than a creditor filing under subsection (b) of this
     section, may join in the petition with the same effect as if such joining
     creditor were a petitioning creditor under subsection (b) of this section.

                                             17
the bankruptcy court improperly applied § 303 in determining that

Petitioning Creditors met their burden of demonstrating that they met the

requirements for filing an involuntary petition; and (4) even though the

Countermotion was unopposed, the bankruptcy court had an independent

duty to determine that the facts and law supported its decision to grant the

Countermotion.

      Arguments regarding the merits of the underlying orders are not

appropriate for review of a motion for relief from judgment. See Sec. &

Exch. Comm’n v. Seaboard Corp., 666 F.2d 414, 415-16 (9th Cir. 1982) (noting

that, because an appeal from denial of Civil Rule 60(b) relief does not bring

up the underlying judgment for review, appellant’s arguments are to be

evaluated “solely as they bear on the district court’s exercise of discretion

on the Rule 60(b) motion. . . . [Appellant] cannot prevail merely by showing

that the [underlying] judgment . . . was erroneous.”).

      We could affirm on this basis alone. In any event, the record does not

reflect that the bankruptcy court abused its discretion in denying the

motion to vacate, even assuming the asserted legal errors were the proper

subject of a Civil Rule 60(b) motion.

      To begin with, as the court noted, the Preservation Order was entered

by agreement when Mr. Sattler was represented by counsel, and his

proposed budget was agreed to by all parties and approved by the court.

There was thus no basis to vacate that order. As for the motion to dismiss


                                        18
and Countermotion, the bankruptcy court found that it had properly

granted an unopposed and properly supported motion for summary

judgment, and that Mr. Sattler’s attempts to raise new issues and

arguments in the motion to vacate were too late.

       Our independent review of the record supports the bankruptcy

court’s conclusion that it did not err in denying the motion to dismiss and

granting the Countermotion. Mr. Sattler had argued in his motion to

dismiss that only Mr. Russell had signed the promissory notes, which he

asserted created bona fide questions as to the amount of the obligations

under the notes and whether the personal guarantees could be enforced by

Ms. Russell and Mr. Whitcher. He submitted with that motion a declaration

and copies of the relevant loan agreements and notes. That was the sum

total of argument and evidence submitted by Mr. Sattler in connection with

the motion to dismiss and Countermotion; and it was easily disposed of by

examining the notes that were executed by Mr. Sattler on behalf of Sattcom,

which is all that was required for the notes to be enforceable under Nevada

law.

       Petitioning Creditors filed with their opposition and Countermotion

several declarations and a separate statement of undisputed facts, along

with copies of the loan documentation and other documentary evidence.

To reiterate, Mr. Sattler did not file an opposition or submit any evidence to

refute the facts set forth in the Petitioning Creditors’ declarations. Based on


                                      19
the evidence before it, including the loan agreements, promissory notes,

personal guarantees, emails, and tax forms, the bankruptcy court rejected

Mr. Sattler’s assertion that there was only one petitioning creditor.

Additionally, the bankruptcy court found that the undisputed evidence

established Mr. Sattler was generally not paying his debts as they came

due, the loan documents and guarantees were valid and enforceable and

not subject to a bona fide dispute as to liability or amount, and that the

numerosity requirement was satisfied because, even if Mr. Russell were the

only qualified petitioning creditor, the joinder of the Cassidys in the

petition brought the number of petitioning creditors to three. Although the

court did not explicitly articulate its basis for determining that the relevant

debts were unsecured by at least $15,775, Petitioning Creditors had so

asserted in the petition, which was signed under penalty of perjury, and

Mr. Sattler did not dispute that point in his motion to dismiss or otherwise

provide any evidence to the contrary.7 Mr. Sattler argues on appeal that the

bankruptcy court had an independent obligation to ensure that the

requirements of § 303 were met. The record reflects that this is exactly what

it did.

      On appeal, Mr. Sattler complains that the bankruptcy court did not


      7
        The schedules filed in the Sattcom bankruptcy show that as of the petition date
Sattcom had personal property assets worth $368,000, including cashier’s checks
totaling $250,000 listed with the notation “As of Oct 29, 2018 - subsequently gambled
away.”

                                           20
take into account that there was no evidence he was given notice of the

seven-day cure period so that his liability under the guarantees was not

triggered. He also argues that the Cassidys count only as a single creditor

because they are husband and wife. These arguments were not presented

to the court in connection with the motion to dismiss or Countermotion. In

any event, Petitioning Creditors submitted evidence that Mr. Sattler was

notified of the default in the manner required under the pertinent

documents, and Mr. and Ms. Cassidy submitted copies of promissory notes

showing that they had each separately loaned funds to Mr. Sattler. He has

provided no authority that they must be treated as one creditor under

those circumstances.8

                                   CONCLUSION

      For the reasons explained above, Mr. Sattler has not shown that the

bankruptcy court abused its discretion in denying his motion to vacate.

Accordingly, we AFFIRM.




      8
       The case he cites, Huszti v. Huszti, 451 B.R. 717 (E.D. Mich. 2011), holds that a
married couple and an LLC that jointly held a consent judgment that could only be
enforced jointly under Michigan law had to be counted as one creditor for purposes of
§ 303(b)(1). In contrast, the notes payable to the Cassidys include two notes payable to
Mr. Cassidy and one payable to Ms. Cassidy.

                                           21